

116 HR 8287 IH: To amend title 54, United States Code, to increase public access to recreational areas on Federal land.
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8287IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Biggs (for himself and Mr. Gosar) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend title 54, United States Code, to increase public access to recreational areas on Federal land.1.Increase for recreational public accessSubsection (c) of section 200306 of title 54, United States Code, is amended—(1)by striking 3 percent and inserting 10 percent; and(2)by striking $15,000,000 and inserting $50,000,000.